DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1, 170-172, and 177-178 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (previously cited) in view of Ames (previously cited).
Chen et al. teach compositions for disinfecting cleaning and for use against bacteria (see abstract and example 3). The envisioned composition is provided as two parts that include hydrogen peroxide, peracetic acid, acetic acid, and water, where the two parts are combined and diluted for a ready to use preparation (see paragraphs 21 and 34). An example is provided where part A includes 3 wt% peracetic acid, 30 wt% hydrogen peroxide, and 3 wt% acetic acid (see example 1, concentrate 1). A dilution is prepared by combining part B and water with part A such that the part A composition is present at 20g/L. This corresponds to a ratio of peracetic acid to hydrogen peroxide of 0.1, a peracetic acid concentration of 0.06 wt%, a hydrogen peroxide concentration of 0.6 wt%, and an acetic acid concentration of 0.06 wt% (as calculated by the examiner). More generally, Chen et al. teach a concentration preferred 2 to 30 g/L dilution range for a similar concentrate with the same hydrogen peroxide, peracetic acid, and acetic acid proportions. This yields a range of peracetic acid at 0.006% to 0.09 wt%, hydrogen peroxide at 0.06% to 0.9 wt%, and acetic acid at 0.006% to 0.09 wt%. These ranges overlap with those instantly claimed, thereby rendering them obvious (see instant claims 177-178). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The limitations of instant claims 170 and 171 fall at the upper end of these ranges which is also near the exemplified concentration. As detailed in MPEP 2144.05(I), the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. Therefore the limitations of instant claims 170 and 171 are obvious in light of Chen et al.  The presence of sulfuric acid is not explicitly taught.
Ames teaches the inclusion of sulfuric acid at up to 3 wt% as a catalyst for equilibrium disinfecting peracid solutions composed of acetic acid, peracetic acid, and hydrogen peroxide (see paragraphs 24-32 and 39 and example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sulfuric acid as taught by Ames to the composition of Chen et al. as the application of the same technique to a similar product in order to yield the same improvement. The use of a sulfuric acid proportion within the range taught by Ames would then follow. Given the overlap between the instantly claimed range and that of Ames, the claimed range is obvious (see MPEP 2144.05). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Given the concentration of known antibacterial actives, the modified composition would be capable of killing some bacterial spores, absent evidence to the contrary. While the instant disclosure points to potentiation between peracetic acid and hydrogen peroxide at a subset of its tested concentrations, no tests were conducted by the instant applicant that explored the impact of acetic acid and sulfuric acid on this potentiation. Thus there is no clear indication of the criticality of the instant claimed ranges that would make their selection non-obvious over the prior art. Thus claims 1, 170-172, and 177-178 are obvious over Chen et al in view of Ames. 

Claims 1, 170-172, and 176-178 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ames as applied to claims 1 and 172 above, and further in view of Dada et al. (previously cited).
	Chen et al. in view of Ames render obvious the limitations of instant claims 1 and 177-178, where a range that embraces that instantly claimed for sulfuric acid is taught. A precise value for the proportion of sulfuric acid is not taught.
Dada et al. teach disinfecting compositions composed of peracetic acid, hydrogen peroxide, acetic acid, a stabilizer, and sulfuric acid (see paragraph 4 and example 3). In one example, the sulfuric acid is present at 0.24 wt%, yielding a weight ratio of approximately 0.38, relative to the peracetic acid (see example 3). Ethylenediaminetetraacetic acid is taught as a stabilizer of the hydrogen peroxide (see paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the relative proportion of the sulfuric acid as compared to peracetic acid that is taught by Dada et al. in the modified composition of Chen et al. since it would fall within the range envisioned by Ames and is exemplified by Dada et al. This then results in a proportion of sulfuric acid in the diluted composition of Chen et al. being 0.023 wt%. It additionally would have been obvious to add ethylenediaminetetraacetic acid as the application of the same technique to a similar product in order to yield the same improvement, namely stabilization of the hydrogen peroxide. Therefore claims 1, 170-172, and 176-178 are obvious over Chen et al. in view of Ames and Dada et al.

Claims 1, 172, and 177-185 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B (previously cited) in view of Masuda et al. (previously cited) and Ames (previously cited).
Nicolle B teaches compositions for disinfecting a hemodialysis machine (see page 3 second column lines 15-20 and first column lines 21-22 and page 3 first column lines 23-35). While no ingredients are explicitly precluded, the envisioned compositions contain only water, 6 to 8 wt% hydrogen peroxide, 2-10 wt% acetic acid, and 0.1 to 1 wt% (see page 3 first column lines 23-35; instant claims 183-185). The composition in several examples is employed at various dilutions of an aqueous concentrate called Dialox® composed of 7 wt% hydrogen peroxide, 3.5 wt% acetic acid, and 0.35 wt% peracetic acid in water (see page 3 first column lines 23-35). An optimal dilution range for cleaning dialyzers for reuse is 1/10 to 2/7 (see page 5 lines 16-20 and second column lines 1-8). This corresponds to a range of 0.032 to 0.086 wt% peracetic acid, 0.64 to 1.175 wt% hydrogen peroxide, 0.32 to 0.86 wt% acetic acid and a ratio of peracetic acid to hydrogen peroxide of 0.05 in water. These ranges overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant claims 1, 177-179, 181, and 183-185). The 1/10 dilution is taught to be sufficient to yield a 6-7 log reduction in various bacteria including Bacillus cereus spores in five minutes (see example 2). The 1/10 dilution yields peracetic acid at 0.032 wt%, hydrogen peroxide at 0.64 wt%, and acetic acid at 0.032 wt% in water (see instant claims 1, 177-179, 181, and 183-185). In addition to the most optimal dilutions, a broader range of dilutions are taught and exemplified (see page 4 second column lines 21-27, page 9 second column lines 1-11 and table 4). Specifically, the 1/20 dilution was also effective as a disinfectant with little difference in performance as compared to the 1/10 dilution (see table 4). The 1/20 dilution corresponds to peracetic acid at 0.016 wt%, hydrogen peroxide at 0.32 wt%, and acetic acid at 0.016 wt% (see instant claims 180 and 182). The presence of sulfuric acid is not explicitly taught.
Masuda et al. teach compositions for cleaning dialyzers composed of an aqueous solution of hydrogen peroxide, peracetic acid, and acetic acid (see abstract). The envisioned proportions are 0.1 to 1.1 wt% for hydrogen peroxide, 0.001-0.05 wt% for peracetic acid, and acetic acid for 0.007 to 0.3 wt% (see lines 67-76). These ranges overlap with those instantly claimed.
Ames teaches the inclusion of sulfuric acid at up to 3 wt% as a catalyst for equilibrium disinfecting peracid solutions composed of acetic acid, peracetic acid, and hydrogen peroxide (see paragraphs 24-32 and 39 and example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition within the optimal dilution range of Nicolle B in regard to the hydrogen peroxide and peracetic acid concentrations because they teach to do so. Given the ratio of 0.05 of peracetic acid to hydrogen peroxide that these compositions provide, the exemplified dilution concentrations, and the overlap in ranges of the proportions of these two components with the instantly recited ranges, selections within the range of Nicolle B would encounter concentrations that are instantly claimed. The use of the 1/20 dilution also would have been obvious given its similar performance to the 1/10 dilution that is within the optimal range. It also would have been obvious to adjust the proportion of acetic acid downward, given the teachings of Masuda et al. who highlight the suitability of a lower spanning and overlapping range for this component in similar composition employed for the same use. It further would have been obvious to add sulfuric acid as taught by Ames to the composition of Nicolle B as the application of the same technique to a similar product in order to yield the same improvement. The use of a sulfuric acid proportion within the range taught by Ames would then follow. Given the overlap between the instantly claimed range and that of Ames, the claimed range is obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). While the instant disclosure points to potentiation between peracetic acid and hydrogen peroxide at a subset of its tested concentrations, it appears to occur within the entire span of the optimal concentrations of Nicolle B. Moreover, no tests were conducted by the instant applicant that explored the impact of acetic acid and sulfuric acid on this potentiation. Thus there is no clear indication of the criticality of the instant claimed ranges that would make their selection non-obvious over the prior art. Thus claims 1, 172, and 177-185 are obvious over Nicolle B in view of Masuda et al. and Ames. 

Claims 1, 172, and 177-185 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B in view of Masuda et al. and Ames as applied to claims 1 and 172 above, and further in view of Dada et al. (previously cited).
	Nicolle B in view of Masuda et al. and Ames render obvious the limitation of instant claim 1, where a range that embraces that instantly claimed for sulfuric acid is taught.
Dada et al. teach disinfecting compositions composed of peracetic acid, hydrogen peroxide, acetic acid, a stabilizer, and sulfuric acid (see paragraph 4 and example 3). In one example, the sulfuric acid is present at 0.24 wt%, yielding a weight ratio of approximately 0.38, relative to the peracetic acid (see example 3). Ethylenediaminetetraacetic acid is taught as a stabilizer of the hydrogen peroxide (see paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the relative proportion of the sulfuric acid as compared to peracetic acid that is taught by Dada et al. in the modified composition of Nicolle B since it would fall within the range envisioned by Ames and is exemplified by Dada et al. This then results in a proportion of sulfuric acid in the 1/10 diluted composition of Nicolle B being 0.012 wt%. It additionally would have been obvious to add ethylenediaminetetraacetic acid as the application of the same technique to a similar product in order to yield the same improvement, namely stabilization of the hydrogen peroxide. Therefore claims 1, 172, and 177-185 are obvious over Nicolle B in view of Masuda et al., Ames, and Dada et al.

Claims 174-176 and 183-186 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B in view of Masuda et al. and Ames as applied to claims 1, 172, and 177-185 above or Nicolle B in view of Masuda et al., Ames, and Dada et al. as applied to claims 1, 172, and 177-185 above, and separately, each further in view of Berentsveig et al. (previously cited).
The modified Nicolle B teachings render obvious the limitations of instant claim 1. The presence of a buffer or corrosion inhibitor is not explicitly detailed.
Berentsveig et al. teach an aqueous disinfecting composition envisioned for disinfecting and sterilizing various surfaces from bacterial spore contamination (see paragraphs 14, 33, and 55). The composition is generally taught to include a buffer and a surfactant (see paragraphs 19, 21-24, and 45-49).  The pH of the composition is adjusted by the buffer to be within an ideal range of 5.5 to 7 to yield minimal corrosion and maximum compatibility with human skin (see paragraphs 26 and 38). Alkali metal carbonate buffers are envisioned (see Table 1 sample III; instant claim 26). A corrosion inhibitor such as benzotriazole is an envisioned component as well (see paragraphs 28-31). A particular disinfection example kills bacterial spores and employs a composition that is composed of 1 wt% hydrogen peroxide, a phosphate ester surfactant, and carbonate buffer containing alkali metal carbonates (see table 1 composition III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add benzotriazole and an alkali metal carbonate buffer to the modified compositions of Nicolle B. These choices would have been obvious as the application of the same technique to a similar product in order to yield the same improvement, namely minimizing corrosion. Therefore claims 174-176 and 183-186 are obvious over Nicolle B in view of Masuda et al., Ames, and Berentsveig et al. or Nicolle B in view of Masuda et al., Ames, Dada et al., and Berentsveig et al.


Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. 
The applicant argues of potentiation at various combinations of concentrations of peracetic acid and hydrogen peroxide. Chen et al. and Nicolle B exemplify compositions with several of these concentration combinations. While potentiation occurs for several instantly disclosed and claimed hydrogen peroxide and peracetic acid concentration combinations, these combinations are not novel. 

Regarding the rejections over Chen et al. in view of others:
The applicant argues that Chen et al. do not teach their compositions for killing bacterial spores. Chen et al. teach their compositions for killing various bacteria and viruses. In addition, the recitation of bacterial spores by the applicant is as an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The composition rendered obvious by Chen et al. has all the instantly claimed components at the claimed proportions and ratios. Further, the applicant has provided no evidence that the composition rendered obvious by Chen et al. is incapable of killing bacterial spores.
The applicant argues that the absence of a mineral acid or sulfuric acid in some of the examples of Ames points to their focus on the use of a stabilizer. There is no requirement that a prior art reference also include every general teaching they provide in every example they detail. Ames teaches of a known benefit to the inclusion of sulfuric acid in acetic acid, peracetic acid, and hydrogen peroxide containing disinfecting compositions and the applicant’s argument does not refute this fact.
The applicant then appears to argue that the sulfuric acid taught by Dada et al. for peracetic acid solutions would not act as a catalyst. There is no evidence that its functionality in this capacity would not occur at the concentration taught by Dada et al. 
The applicant speculates that the addition of sulfuric acid to the composition of Chen et al. would be counter to its use on textiles. This argument is unsupported by the prior art which repeatedly provides compositions for textiles that include sulfuric acid (see McSherry et al. previously cited and Weber et al. previously cited).
The applicant references advantages of the combination of sulfuric acid with hydrogen peroxide and peroxide. As noted when this contention was first made, there continues to be no evidence that the improved rate of bactericidal activity that can be obtained by the presence of sulfuric acid is unexpected. 

Regarding the rejections over Nicolle B in view of others:
The applicant repeats arguments against Dada et al. and Ames that they presented in regard to their use in the rejections with Chen et al. as the primary reference.  There continues to be no evidence that the addition of sulfuric acid would fail to function as detailed by Ames and Dada et al. when present in the compositions of Nicolle B. There is also no evidence that its presence would be deleterious to the instruments disinfected by Nicolle B, contrary to the applicant’s suggestion.  Further, there is no requirement that Dada and Ames articulate the advantage provided by the inclusion of sulfuric acid in peracetic acid disinfecting solutions in the same manner used by the applicant.  
The applicant discounts the teachings of Masuda as adding nothing to those of Nicolle B. To the contrary, Masuda discusses disinfecting dialyzers with solutions containing acetic acid, peracetic acid and hydrogen peroxide as the actives, much like Nicolle B. Masuda offers complementary teachings on regard to proportions of these ingredients that are useful in combination to perform the use of interest to Nicolle B and for this reason their teachings are relevant and relied upon in the rejections.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615